Title: From John Adams to Jean Luzac, 2 December 1788
From: Adams, John
To: Luzac, Jean


          
            Dear Sir.
            Braintree near Boston Decr: 2. 1788.
          
          It is with great and sincere Pleasure, that I have to acknowledge the receipt of your friendly and obliging Letter of the 26th of August. Your kind congratulations on my arrival are very agreeable to me. I assure you it was a very pleasing Event. and the few Months that have passed since I have been at home, have been the happiest portion of my Life. The Agriculture, the Manufactures and the commerce of this Country, I found in a much more flourishing Condition than I expected: and the political state of it, by the acceptance and organization of the new Government manifestly improving. The late Elections for the new System have gone very well, and fallen upon Men of the best Heads, the most experience, & the most constancy.
          No part of my Time was spent in Europe, with more Satisfaction than at Leyden, nor did I meet with any Man, whose sentiments appeared to me more just and generous than those of my friend Luzac; I shall ever recollect it with pleasure, and I wish to preserve and perpetuate the Memory of it by some Token that may be known to the world, and descend to posterity. My eldest son John Quincy Adams was matriculated at your university, and studied there near a year. He afterwards travelled in Germany, Denmark, Sweden, Russia, France and England; returned to America, went through his course of Studies at our university of Cambridge, was admitted there to the honour of the usual degrees, and has since pursued the study of the Law with one of the most eminent civilians as well as common Lawyers of this Country. I wish therefore to know, whether he could consistently with the customs of the University of Leyden, be admitted to an honourary Degree of Doctor of Laws— If he can I will readily pay whatever Expence may be customary on such occasions.
          With great Esteem & Affection &c.
        